Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 12, 17 and 20 are the independent claims under consideration in this Office Action.  
	Claims 1-11, 13-16, 18, 19, 21 and 22 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          

          Claims 1, 2 and 8 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Lin et al. (CN 106480694A).
         Lin et al. teaches a garment steaming device for treating a garment.  Steam is generated and passed to the article for removing wrinkles.  The device includes a housing 01 (figure 4, for example) and a head portion with a steam generator 03 and a front panel 04.  The head portion includes a steam generator with a first or primary heater 33 and a second or secondary heater 36.  The first and second heaters are in communication with the steam generation chamber 31 and a pump is used to pump water from the reservoir to the steamer head.  Lin et al. teach the heaters are controlled by temperature regulating controllers via a thermoregulation knob 38.  The controller is taught as including a selectable or variable power level for each heater such that a temperature is selected for the steam generator via 33 and another temperature can be selected for the heater 36 for assuring that the steam leaving the steam generator is maintained with little loss of temperature.   
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claims 3, 4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. 
          Lin et al. disclose the invention as claimed.  Lin et al. teach a controller as including a mechanical or electrical device.  However, Lin et al. do not specifically suggest specific components including triacs or relays for controlling each heater.
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the apparatus and method of Lin et al. as including controlling the primary and secondary heaters with specific thermostats and thermistors with a relay or triac. Providing this would allow an accurate control of the heating of the water when generating steam and heating the face plate of the steamer.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 (and the claim it depends from) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 (and the claims it depends from) of U.S. Patent No.11,261,561. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent covers the steamer having a housing, a head, primary and secondary elements and control unit and controls for the heating elements.
Claim 2, 21 and 22 (and the claims they depend from) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 15 and 16 (and the claims these depend from) of copending Application No. 16/808,720 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application has claims covering the housing, head, heating elements and control and applying constant and varying power to the elements.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
ALLOWABLE SUBJECT MATTER
           Claims 17-19 are allowable over the art of record.	
Claims 5-7, 9-11, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Daulasim et al. illustrate the use of water baths in the testing of treatment material in a textile pressing device.  Eaton et al. and Duncanson illustrate vaporization or steam generating areas with larger and smaller volumes with the smaller volumes useful for generating steam quickly.  Chua et al. and Lee et al. illustrate first and second heaters and controlling the power levels of each.  
INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732